DETAILED ACTION
Claims 1-8 and 11-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 6 recite “...a sensor-side metadata acquiring unit configured to...”, “...an application-side metadata acquiring configured to...”, “...a matching unit configured to...”, “...an instruction unit configured to...”, “…a setting changing unit configured to...", and "... a presenting unit configured to...” and their respective functional languages. 
“...a sensor-side metadata acquiring unit configured to...”, “...an application-side metadata acquiring configured to...”, “...a matching unit configured to...”, “...an instruction unit configured to...”, “…a setting changing unit configured to...", and "... a presenting unit configured to...” coupled with their respective functional languages “…acquire sensor-side test metadata that is for use in opening testing…”, “…acquire application-side test metadata that is metadata of an opening test application for use in opening testing of the sensor…”, “…determine matching of the acquired sensor-side test metadata and the acquired application-side test metadata, based on a sameness of the sensor identifiers…”, “…transmit, to a distribution device configured to manage distribution of the sensing data, a dataflow control command instructing test data flow to the opening test application from the sensor or network adaptor…”, “…change a setting of the sensor-side test metadata or the application-side test metadata, such that the sensor-side test metadata or the application-side test metadata is targeted for matching…”, and “…present a reception state, in the opening test application, of test data transmitted from the sensor or network adaptor…” without reciting .  recite “...a sensor-side metadata acquiring unit configured to...”, “...an application-side metadata acquiring configured to...”, “...a matching unit configured to...”, “...an instruction unit configured to...”, “…a setting changing unit configured to...", and "... a presenting unit configured to...”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Processor 201”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-5, and 11-16 do invoke 35 U.S.C. 112(f) because of the same reason as claims 1 and 6 respectively.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim 7 does not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 7 recites “…a sensor configured to...", "...a message generation module for…”, “…an opening test data transmitting unit configured to…”, and “...a presenting unit configured to present a and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 7 recites sufficiently definite structure because the structures (“…a sensor configured to...") are described in the specification (Sensor 30, paragraphs 0117-0123/0132/0141/0147/0148) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0372561 A1 to Hisano in view of U.S. Pub. No. 2016/0267239 A1 to Kanigicherla et al. and further in view of U.S. Pub. No. 2015/0288868 A1 to Slavin et al.

As to claim 1, Hisano teaches a sensor opening test system comprising a processor configured with a program to perform operations comprising: 
operation as a sensor-side metadata acquiring unit configured to acquire sensor-side test metadata in opening testing, configured to output sensing data or a network adaptor connected to the sensor and configured to transmit sensing data to a network (“...One or more embodiments of the present invention adopt the configuration in which the circulation of the sensing data is optimized by performing a data flow control in the sensor network. One or more embodiments of the present invention include a data flow control order generating apparatus including a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a one or more embodiments, the sensor side metadata acquisition unit and the application side metadata acquisition unit can adopt various configurations. For example, there is a method in which the metadata is pre-stored in a DB that is accessible from the data flow control order generating apparatus. In this case, since the metadata required for the matching process is already in the DB, an event notice may appropriately be performed from the sensor side or the application side as a trigger with which the data flow control order is issued. Further, the data flow control order generating apparatus can adopt the configuration in which any of the sensor side metadata DB and the application side metadata DB is not present. In this case, the metadata is transmitted from the sensor managing apparatus that detects the event occurrence or the application...” paragraphs 0014/0016); 
operation as an application-side metadata acquiring unit configured to acquire application-side test metadata conprising metadata of an opening an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...one or more embodiments, the sensor side metadata acquisition unit and the application side metadata acquisition unit can adopt various configurations. For example, there is a method in which the metadata is pre-stored in a DB that is accessible from the data flow control order generating apparatus. In this case, since the metadata required for the 
operation as a matching unit configured to determine matching of the acquired sensor-side test metadata and the acquired application-side test metadata, based on a sameness (“...According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. Herein, the metadata denotes information used for the retrieval and matching by a server, the sensor side metadata denotes information related to the attribute of each of the sensor a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server. A matching process and the structure of the metadata are described later...” paragraphs 0015/0017/0022/0161/0186); and 
According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. Herein, the metadata denotes information used for the retrieval and matching by a server, the sensor side metadata denotes information related to the attribute of each of the sensor and the sensing data obtained by the sensor, and the application side metadata denotes information related to the attribute of each of the application and the sensing data required by the application. In addition, the data flow control order includes information that identifies the sensor as the data provider and the application as the data user, and is order information that orders the circulation of the data from the data provider to the data user. In the details of the instruction to the sensor managing apparatus by the data flow control order, it is possible to order the sensor managing apparatus to cause the sensing data of one sensor to be circulated to a plurality of the applications. In addition, it is also possible to order the sensor managing apparatus to cause the sensing data from each of the plurality of the sensors to be circulated to one application. Further, it is also possible to order the sensor managing apparatus to cause the sensing data from each of the plurality of the sensors to be circulated to the plurality of the applications...One or more embodiments of the present invention include a data flow control order generating apparatus including: a sensing data metadata acquisition unit acquiring metadata of sensing data as information related to the sensing data obtained by a sensor and stored in a database on a network; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...In S703, when the matching application is present, in Step S704, the sensor network server creates a data flow control order, and transmits the data flow control order to the sensor network adaptor (circled number 3)...In Step S705, the sensor network adaptor 63 having received the order transmits the sensing data (circled number 4) to the application servers 7k and 7m via the network 4...” paragraphs 0015/0017/0169/0170/0186).  
Hisano is silent with reference to the sensor-side test metadata including at least a sensor identifier uniquely identifying a sensor and comparing sensor identifiers for sameness and 
acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only.
Kanigicherla teaches the sensor-side test metadata including at least a sensor identifier uniquely identifying a sensor and comparing sensor identifiers for sameness (“...FIG. 3 illustrates a method for detection and configuration of the sensors 103 for the PED 100 by the ISIU 102 and its modules 200...At block 302, the ISIU 102 identifies sensors connected to the PED 100 for communication. Thereafter, at block 304, the ISIU 102 identifies the sensors are connected to the PED 100, information related to the identified sensors is determined. The identified information includes sensor information corresponding to capabilities and a requirement of the sensor. The Sensor Detection Unit 214 is configured to perform the operation of sensor identification and sensor information determination. The Sensor Detection Unit 214 determines the Sensor Address, Sensor Type and Sensor ID (specified in Table 1) to determine if a pre-configured or a valid sensor is connected to the PED 100...At block 306, the Sensor Detection Unit 214 compares the Sensor Address, Sensor Type, and Sensor ID with the corresponding entries pre-stored in the LUT for various sensors. According to an implementation of the present subject matter in a scenario of a new sensor connected to the PED 100, the Sensor Address, Sensor Type, and Sensor ID corresponding to the sensor detected by the Sensor Detection Unit 214, would not match with any corresponding entry pre-stored in the LUT for various sensors. In such a scenario the Policy Manager and Scheduler 208 informs the Host CPU 101 about the new sensor. Further, the Host CPU 101 after receiving such an information boots up and initializes the process of configuration of the new sensor, at block 308...FIG. 4 discloses a method for detection and configuring sensors for a PED 100...At block 402, as a part of the method for detection and configuration of sensors configuration registers, sensor details in LUT (Table 1) and execution policy or associated program code may be configured for the sensor after detection that the sensor is connected to the PED 100...Following the configuration of the sensor the information gathered or collected or sensed, by the ISIU 102 and its corresponding modules, is processed at block 404. The processing of the sensed data is based on pre-configured or pre-defined execution policies and the program code corresponding to the sensor...At block 406, after the processing of the data the processed data is analyzed to generate an event. The event indicates a new or unknown sensor may be connected to the PED 100, according to an implementation of the present subject matter. The event triggers the Policy Manager and Scheduler 208 to boot up the Host CPU 100, according to an implementation of the present subject matter. It would be appreciated here that the Host CPU 100 may be in low power or hibernation or power off mode before the booting up by the Policy Manager and Scheduler 208 as a trigger, according to another implementation of the present subject matter...” paragraphs 0058-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano with the teaching of Kanigicherla because the teaching of Kanigicherla would improve the system of Hisano by providing a technique for optimally configuring sensors in a sensor network.
Slavin teaches acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only (“...In some implementations, data related to configuring or performing testing of cameras, sensors, or other components of a monitoring system, or for determining network signal strength in a monitoring system network, can be pushed from a local source, such as a control panel of the monitoring system or other local component. For example, an installer equipped with a HUD device 250 may provide input at the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring control unit 210 may transmit data to the sensor to perform the test. Based on receiving the results of the test, the monitoring In other implementations, data related to configuring or performing tests of components of a monitoring system may be sourced remotely, for example, from a server or other cloud computing source. For instance, an installer equipped with a HUD device 250 may use the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring application server 260 may transmit data to the monitoring control unit 210 and/or other components of the monitoring system 200 to perform the test requested by the installer. Subsequently, the monitoring control unit 210 or another component of the monitoring system 200 may transmit data After the monitoring system has been configured to the appropriate state, the installer 502 may request a test of the particular component 530i of the monitoring system (State C). For example, the installer 502 may provide input at the wearable electronic device 550 that requests initialization of the testing of the particular component 530i, such as the thermostat fan that the installer 502 is configuring to operate with the monitoring system. The request for the testing of the monitoring system component 530i can be received at the monitoring system control unit 510, and the monitoring system control unit 510 can control the particular monitoring system component 530i to initialize the testing of the component 530i (Step D). For example, the monitoring system control unit 510 may transmit information to the monitoring system component 530i that initializes testing of the component 530i...” paragraphs 0060/0061/0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano and Kanigicherla with the teaching of Slavin because the teaching of Slavin would improve the system of Hisano and Kanigicherla by providing a technique for performing monitoring system configuration using a wearable electronic device, such as a device that includes a heads-up display (HUD) to allow a user easily configure and test devices remotely and at convenience. 

As to claim 2, Hisano teaches the sensor opening test system according to claim 1, wherein the sensor-side test metadata includes information indicating that the metadata comprises metadata for opening testing, and information identifying a distribution source of sensing data of the sensor, and the application-side test metadata includes information indicating that the metadata comprises metadata for opening testing, and information identifying a distribution destination of sensing data of the sensor (“...In addition, the data flow control order (circled number 3) that characterizes the present embodiment includes information of a data transmission source and information of a data transmission destination. That is, the data flow control order denotes order information for circulating the sensing data from the proper provider to the proper user according to the result of the matching process. The former designation method may be the same as that of the sensor side event information. The latter designation method can use the IP address and the like, as described above... The sensor network server 6 transmits the data flow control order shown in FIG. 8B to the sensor network adaptor 63 (circled number 3). Similarly to FIG. 6B, the details of the order include information of the destination of the data. The sensor network adaptor 63 having received the order transmits the sensing date from the sensor 631A (circled number 4) using a packet system to which a predetermined header is added via the network 4 (circled number 5). For example, the position information is collected when the sensor is a vehicle-mounted GPS, the image data or information obtained by analyzing the image data on the adaptor side are collected when the sensor is the image taken by the monitoring camera on the road shoulder. The traffic control system application (file name m) in the application server 7m grasps the traffic conditions by using the collected information and executes the 

As to claim 3, Hisano teaches the sensor opening test system according to claim 1, wherein the processor configured with a program to perform operations comprising operation as a metadata setting changing unit configured to change (Registration/Update Process) a setting of the sensor-side test metadata to enable acquisition of the sensor-side test metadata by the sensor-side metadata acquiring unit, or to change a setting of the application-side test metadata to enable acquisition of the application-side test metadata by the application3Shuichi MISUMI-Appl. No. [to be assigned]LEX.105.0012. PCPreliminary Amendment filed: May 1, 2019side metadata acquiring unit (“...<Example of Registration/Update Process of Metadata DB>... In each mode described above, in the case where the change of the metadata of the sensor or the application occurs, a registration/update process of the metadata DB in the sensor network server is required. It is necessary to execute the registration/update process such that a reduction in the efficiency of the function of circulation of the sensing data based on the metadata matching is minimized. There is a method in which, when the sensor or the application transmits the data (the event notice or the metadata) to the sensor network Hereinbelow, the procedures thereof are described...(In Case where Sensor Side Metadata is Newly Registered/Updated)...In this case, the "sensor side metadata-driven type access mode" is designated by the flag...The sensor network server having received the data registers the metadata in the sensor side metadata DB, and transmits a message indicating that the execution of the "sensor side event-driven type access mode" is allowed thereafter to the sensor network adaptor...(In Case where Application Side Metadata is Newly Registered/Updated)...In this case, the "application side metadata-driven type access mode" is designated by the flag. The sensor network server having received the data registers the metadata in the application side metadata DB, and transmits a message indicating that the execution of the "application side event-driven type access mode" is allowed thereafter to the application server...” paragraphs 0203-0205).  

As to claim 4, Hisano teaches the sensor opening test system according to claim 1, wherein the processor configured with a program to perform operations comprising a test data reception state presenting unit configured to present a reception state of test data in the opening test One or more embodiments of the present invention include a sensor managing apparatus that manages a sensor by using sensor side metadata as information related to the sensor that outputs sensing data including an order reception unit receiving a data flow control order that identifies the sensor extracted as the sensor that satisfies a request of an application by matching between application side metadata as information related to the application that provides a service by using the sensing data and the sensor side metadata, and the application, and a transmission unit transmitting the sensing data from the extracted sensor to the application using a predetermined packet system via a network...One or more embodiments of the present invention include a program operating in an information processing apparatus of a sensor managing apparatus that manages a sensor by using sensor side metadata as information related to the sensor that outputs sensing data, the program causing the information processing apparatus to execute an order reception step of receiving a data flow control order that identifies the sensor extracted as the sensor that satisfies a request of an application by matching between application side metadata as information related to the application that provides a service by using the sensing data and the sensor side metadata, and the application, and a transmission step of transmitting the sensing data from the extracted sensor to the application using a predetermined packet system via a network...” paragraphs 0019/0023).  

As to claim 5, Kanigicherla teaches the sensor opening test system according to claim 1, wherein the sensor identifier compries a UUID (Universally Unique Identifier) (“...FIG. 3 illustrates a method for detection and configuration of the sensors 103 for the PED 100 by the ISIU 102 and its modules 200...At block 302, the ISIU 102 identifies sensors connected to the PED 100 for communication. Thereafter, at block 304, the ISIU 102 identifies the sensors are connected to the PED 100, information related to the identified sensors is determined. The identified information includes sensor information corresponding to capabilities and a requirement of the sensor. The Sensor Detection Unit 214 is configured to perform the operation of sensor identification and sensor information determination. The Sensor Detection Unit 214 determines the Sensor Address, Sensor Type and Sensor ID (specified in Table 1) to determine if a pre-configured or a valid sensor is connected to the PED 100...At block 306, the Sensor Detection Unit 214 compares the Sensor Address, Sensor Type, and Sensor ID with the corresponding entries pre-stored in the LUT for various sensors. According to an implementation of the present subject matter in a scenario of a new sensor connected to the PED 100, the Sensor Address, Sensor Type, and Sensor ID corresponding to the sensor detected by the Sensor Detection Unit 214, would not match with any corresponding entry pre-stored in the LUT for various sensors. In such a scenario the Policy Manager and Scheduler 208 informs the Host CPU 101 about the new sensor. Further, the Host CPU 101 after receiving such an information boots up and initializes the process of configuration of the new sensor, at block 308...FIG. 4 discloses a method for detection and configuring sensors for a PED 100...At block 402, as a part of the method for detection and configuration of sensors configuration registers, sensor details in LUT (Table 1) and execution policy or associated program code may be configured for the sensor after detection that the sensor is connected to the PED 100...Following the configuration of the sensor the information gathered or collected or sensed, by the ISIU 102 and its corresponding modules, is processed at block 404. The processing of the sensed data is based on pre-configured or pre-defined execution policies and the program code corresponding to the sensor...At block 406, after the processing of the data the processed data is analyzed to generate an event. The event indicates a new or unknown sensor may be connected to the PED 100, according to an implementation of the present subject matter. The event triggers the Policy Manager and Scheduler 208 to boot up the Host CPU 100, according to an implementation of the present subject matter. It would be appreciated here that the Host CPU 100 may be in low power or hibernation or power off mode before the booting up by the Policy Manager and Scheduler 208 as a trigger, according to another implementation of the present subject matter...” paragraphs 0058-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano with the teaching of Kanigicherla because the teaching of Kanigicherla would improve the system of Hisano by providing a technique for optimally configuring sensors in a sensor network.
 
As to claim 6, Hisano teaches a sensor opening test management terminal in a sensor opening test system that, with respect to sensor-side According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. Herein, the metadata denotes information used for the retrieval and matching by a server, the sensor side metadata denotes information related to the attribute of each of the sensor and the sensing data obtained by the sensor, and the application side metadata denotes information related to the attribute of each of the application and the sensing data required by the application. In addition, the data flow control a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server. A matching process and the structure of the metadata are described later...” paragraphs 0015/0017/0022/0161/0186), the sensor opening test management terminal comprising a processor configured with a program to perform operations comprising:
operation as a setting changing unit configured to change (Registration/Update) a setting of the sensor-side test metadata or the <Example of Registration/Update Process of Metadata DB>... In each mode described above, in the case where the change of the metadata of the sensor or the application occurs, a registration/update process of the metadata DB in the sensor network server is required. It is necessary to execute the registration/update process such that a reduction in the efficiency of the function of circulation of the sensing data based on the metadata matching is minimized. There is a method in which, when the sensor or the application transmits the data (the event notice or the metadata) to the sensor network server, an access mode flag for differentiating between the access modes is transmitted together. Hereinbelow, the procedures thereof are described...(In Case where Sensor Side Metadata is Newly Registered/Updated)...In this case, the "sensor side metadata-driven type access mode" is designated by the flag...The sensor network server having received the data registers the metadata in the sensor side metadata DB, and transmits a message indicating that the execution of the "sensor side event-driven type access mode" is allowed thereafter to the sensor network adaptor...(In Case where Application Side Metadata is Newly Registered/Updated)...In 
operation as a presenting unit configured to present a reception state, in the opening test application, of test data transmitted from the sensor or network adaptor (“...One or more embodiments of the present invention include a sensor managing apparatus that manages a sensor by using sensor side metadata as information related to the sensor that outputs sensing data including an order reception unit receiving a data flow control order that identifies the sensor extracted as the sensor that satisfies a request of an application by matching between application side metadata as information related to the application that provides a service by using the sensing data and the sensor side metadata, and the application, and a transmission unit transmitting the sensing data from the extracted sensor to the application using a predetermined packet system via a network...One or more embodiments of the present invention include a program operating in an the program causing the information processing apparatus to execute an order reception step of receiving a data flow control order that identifies the sensor extracted as the sensor that satisfies a request of an application by matching between application side metadata as information related to the application that provides a service by using the sensing data and the sensor side metadata, and the application, and a transmission step of transmitting the sensing data from the extracted sensor to the application using a predetermined packet system via a network...” paragraphs 0019/0023). 
Hisano is silent with reference to the sensor-side test metadata including at least a sensor identifier uniquely identifying a sensor and comparing sensor and 
acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only.
Kanigicherla teaches at least a sensor identifier uniquely identifying a sensor and comparing sensor (“...FIG. 3 illustrates a method for detection and configuration of the sensors 103 for the PED 100 by the ISIU 102 and its modules 200...At block 302, the ISIU 102 identifies sensors connected to the PED 100 for communication. Thereafter, at block 304, the ISIU 102 identifies the sensors are connected to the PED 100, information related to the identified sensors is determined. The identified information includes sensor information corresponding to capabilities and a requirement of the sensor. The Sensor Detection Unit 214 is configured to perform the operation of sensor identification and sensor information determination. The Sensor Detection Unit 214 determines the Sensor Address, Sensor Type and Sensor ID (specified in Table 1) to determine if a pre-configured or a valid sensor is connected to the PED 100...At block 306, the Sensor Detection Unit 214 compares the Sensor Address, Sensor Type, and Sensor ID with the corresponding entries pre-stored in the LUT for various sensors. According to an implementation of the present subject matter in a scenario of a new sensor connected to the PED 100, the Sensor Address, Sensor Type, and Sensor ID corresponding to the sensor detected by the Sensor Detection Unit 214, would not match with any corresponding entry pre-stored in the LUT for various sensors. In such a scenario the Policy Manager and Scheduler 208 informs the Host CPU 101 about the new sensor. Further, the Host CPU 101 after receiving such an information boots up and initializes the process of configuration of the new sensor, at block 308...FIG. 4 discloses a method for detection and configuring sensors for a PED 100...At block 402, as a part of the method for detection and configuration of sensors configuration registers, sensor details in LUT (Table 1) and execution policy or associated program code may be configured for the sensor after detection that the sensor is connected to the PED 100...Following the configuration of the sensor the information gathered or collected or sensed, by the ISIU 102 and its corresponding modules, is processed at block 404. The processing of the sensed data is based on pre-configured or pre-defined execution policies and the program code corresponding to the sensor...At block 406, after the processing of the data the processed data is analyzed to generate an event. The event indicates a new or unknown sensor may be connected to the PED 100, according to an implementation of the present subject matter. The event triggers the Policy Manager and Scheduler 208 to boot up the Host CPU 100, according to an implementation of the present subject matter. It would be appreciated here that the Host CPU 100 may be in low power or hibernation or power off mode before the booting up by the Policy Manager and Scheduler 208 as a trigger, according to another implementation of the present subject matter...” paragraphs 0058-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano with the teaching of Kanigicherla because the teaching of Kanigicherla would improve the system of Hisano by providing a technique for optimally configuring sensors in a sensor network.
Slavin teaches acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only (“...In some implementations, data related to configuring or performing testing of cameras, sensors, or other components of a monitoring system, or for determining network signal strength in a monitoring system network, can be pushed from a local source, such as a control panel of the monitoring system or other local component. For example, an installer equipped with a HUD device 250 may provide input at the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring control unit 210 may transmit data to the sensor to perform the test. Based on receiving the results of the test, the monitoring control unit 210 may transmit data to the HUD device 250 that includes information indicating whether the test was successful. In some implementations, additional information can be transmitted to the HUD device 250 in addition to the results of the test, for example, instructions indicating how the installer can reconfigure the sensor to resolve errors identified by the test. Similar techniques can be utilized to provide the HUD device 250 with data feeds from various cameras, sensors, or other components associated with the monitoring system 200, for example, by first receiving video feed data at the monitoring control unit 210 and subsequently relaying the video feed data to the HUD device 250...In other implementations, data related to configuring or performing tests of components of a monitoring system may be sourced remotely, for example, from a server or other cloud computing source. For instance, an installer equipped with a HUD device 250 may use the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring application server 260 may transmit data to the monitoring control unit 210 and/or other components of the monitoring system 200 to perform the test requested by the installer. Subsequently, the monitoring control unit 210 After the monitoring system has been configured to the appropriate state, the installer 502 may request a test of the particular component 530i of the monitoring system (State C). For example, the installer 502 may provide input at the wearable electronic device 550 that requests initialization of the testing of the particular component 530i, such as the thermostat fan that the installer 502 is configuring to operate with the monitoring system. The request for the testing of the monitoring system component 530i can be received at the monitoring system control unit 510, and the monitoring system control unit 510 can control the particular monitoring system component 530i to initialize the testing of the component 530i (Step D). For example, the monitoring system control unit 510 may transmit information to the monitoring system component 530i that initializes testing of the component 530i...” paragraphs 0060/0061/0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano and Kanigicherla with the teaching of Slavin because the teaching of Slavin would improve the system of Hisano and Kanigicherla by providing a technique for performing monitoring system configuration using a wearable electronic device, such as a device that includes a heads-up display (HUD) to allow a user easily configure and test devices remotely and at convenience. 

As to claim 11, see the rejection of claim 3 above.

As to claims 12 and 13, see the rejection of claim 4 above.

As to claims 14-16, see the rejection of claim 5 above.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0372561 A1 to Hisano in view of U.S. Pub. No. 2016/0267239 A1 to Kanigicherla et al. and further in view of U.S. Pub. No. 2014/0340526 A1 to Miura et al. and further in view of U.S. Pub. No. 2015/0288868 A1 to Slavin et al.

As to claim 7, Hisano teaches a sensor in a sensor opening test system that, with respect to sensor-side test metadata for opening testing and includes a sensor configured to output sensing data and application-side metadata comprising metadata of an opening test application for opening testing of4Shuichi MISUMIAppl. No. [to be assigned] LEX.105.0012. PCPreliminary Amendment filed: May 1, 2019the sensor, determines matching of the sensor-side test metadata and the application-side test metadata, based on a sameness, and performs opening testing of the sensor (“...According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server. A matching process and the structure of the metadata are described later...” paragraphs 0015/0017/0022/0161/0186), the sensor comprising: 
a sensor configured to output sensing data (Sensor A 631A/Sensor B 631B); and 
a presenting unit configured to present a reception state, in the opening test application, of test data transmitted from the sensor (“...One or more embodiments of the present invention include a sensor managing apparatus that manages a sensor by using sensor side metadata as information related to the sensor that outputs sensing data including an order reception unit receiving a data flow control order that identifies the sensor extracted as the sensor that satisfies a request of an application by matching between application side metadata as information related to the application that provides a service by using the sensing data and the sensor side metadata, and the application, and a transmission unit transmitting the sensing data from the extracted sensor to the application using a predetermined packet system via a network... One or more embodiments of the present invention include a program operating in an information processing apparatus of a sensor managing apparatus that manages a sensor by using sensor side metadata as information related to the 
Hisano is silent with reference to the sensor-side test metadata including at least a sensor identifier uniquely identifying a sensor,
an opening test data transmitting unit provided with a function of a normal mode for transmitting the sensing data and a sensor opening test mode, and configured to transmit test data when in the sensor opening test mode and 
acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only.
FIG. 3 illustrates a method for detection and configuration of the sensors 103 for the PED 100 by the ISIU 102 and its modules 200...At block 302, the ISIU 102 identifies sensors connected to the PED 100 for communication. Thereafter, at block 304, the ISIU 102 identifies the sensors are connected to the PED 100, information related to the identified sensors is determined. The identified information includes sensor information corresponding to capabilities and a requirement of the sensor. The Sensor Detection Unit 214 is configured to perform the operation of sensor identification and sensor information determination. The Sensor Detection Unit 214 determines the Sensor Address, Sensor Type and Sensor ID (specified in Table 1) to determine if a pre-configured or a valid sensor is connected to the PED 100...At block 306, the Sensor Detection Unit 214 compares the Sensor Address, Sensor Type, and Sensor ID with the corresponding entries pre-stored in the LUT for various sensors. According to an implementation of the present subject matter in a scenario of a new sensor connected to the PED 100, the Sensor Address, Sensor Type, and Sensor ID corresponding to the sensor detected by the Sensor Detection Unit 214, would not match with any corresponding entry pre-stored in the LUT for various sensors. In such a scenario the Policy Manager and Scheduler 208 informs the Host CPU 101 about the new sensor. Further, the Host CPU 101 after receiving such an information boots up and initializes the process of configuration of the new sensor, at block 308...FIG. 4 discloses a method for detection and configuring sensors for a PED 100...At block 402, as a part of the method for detection and configuration of sensors configuration registers, sensor details in LUT (Table 1) and execution policy or associated program code may be configured for the sensor after detection that the sensor is connected to the PED 100...Following the configuration of the sensor the information gathered or collected or sensed, by the ISIU 102 and its corresponding modules, is processed at block 404. The processing of the sensed data is based on pre-configured or pre-defined execution policies and the program code corresponding to the sensor...At block 406, after the processing of the data the processed data is analyzed to generate an event. The event indicates a new or unknown sensor may be connected to the PED 100, according to an implementation of the present subject matter. The event triggers the Policy Manager and Scheduler 208 to boot up the Host CPU 100, according to an implementation of the present subject matter. It would be appreciated here that the Host CPU 100 may be in low power or hibernation or power off mode before the booting up by the Policy Manager and Scheduler 208 as a trigger, according to another implementation of the present subject matter...” paragraphs 0058-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano with the teaching of Kanigicherla because the teaching of Kanigicherla would improve the system of Hisano by providing a technique for optimally configuring sensors in a sensor network.
Muira teaches an opening test data transmitting unit provided with a function of a normal mode for transmitting the sensing data and a sensor opening test mode, and configured to transmit test data when in the sensor opening test mode (“...In step S1202, the system control unit 211 of the digital video camera 101 receives a selection of the shooting mode. This selection should be either a selection of a normal mode in which shot data is output from the image sensor 202, or a selection of a mode in which the test video signal data is output. The preset example will be described below assuming that the test mode for outputting the test video signal data is selected, but even in the case of the selection of the normal mode, also the respective steps are followed that will be described below. However, steps S1215 and S1216 are a digital comparison and a result display which are useful for the test video signal... In step S1206, the digital video camera 101 generates the test video signal or reads out the test video signal from a memory (for example, the first storage unit 207), and stores the generated or read test video signal in a frame memory area of the first storage unit 207, which obtains RAW data from the image sensor 202 in the normal mode. By storing the test video signal in this frame memory area, the digital video camera 101 can handle, for example, reversal of a readout image according to the scan mode selected in step S1203 in a similar manner to a video signal in the normal mode. After that, the digital video camera 101 converts the test video signal into a format complying with the transmission standard. In the present example, the digital video camera 101 generates the test video signal according to Bayer RGrGbB, which is the format of a video signal output from the image sensor 202, or reads out the test video signal from the memory, and then converts the format of the generated or read test video signal as illustrated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano and Kanigicherla with the teaching of Muira because the teaching of Muira would improve the system of Hisano and Kanigicherla by providing a technique for optimally selecting the mode for transmit image sensor output information.
Slavin teaches acquiring sensor-side test metadata in opening testing only, wherein the metadata of an opening test application for opening testing of the sensor only (“...In some implementations, data related to configuring or performing testing of cameras, sensors, or other components of a monitoring system, or for determining network signal strength in a monitoring system network, can be pushed from a local source, such as a control panel of the monitoring system or other local component. For example, an installer equipped with a HUD device 250 may provide input at the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring control unit 210 may transmit data to the sensor to perform the test. Based on receiving the results of the test, the monitoring In other implementations, data related to configuring or performing tests of components of a monitoring system may be sourced remotely, for example, from a server or other cloud computing source. For instance, an installer equipped with a HUD device 250 may use the HUD device 250 to initiate a test of a new sensor installed in the monitoring system 200, and the monitoring application server 260 may transmit data to the monitoring control unit 210 and/or other components of the monitoring system 200 to perform the test requested by the installer. Subsequently, the monitoring control unit 210 or another component of the monitoring system 200 may transmit data After the monitoring system has been configured to the appropriate state, the installer 502 may request a test of the particular component 530i of the monitoring system (State C). For example, the installer 502 may provide input at the wearable electronic device 550 that requests initialization of the testing of the particular component 530i, such as the thermostat fan that the installer 502 is configuring to operate with the monitoring system. The request for the testing of the monitoring system component 530i can be received at the monitoring system control unit 510, and the monitoring system control unit 510 can control the particular monitoring system component 530i to initialize the testing of the component 530i (Step D). For example, the monitoring system control unit 510 may transmit information to the monitoring system component 530i that initializes testing of the component 530i...” paragraphs 0060/0061/0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano, Kanigicherla and Muira with the teaching of Slavin because the teaching of Slavin would improve the system of Hisano, Kanigicherla and Muira by providing a technique for performing monitoring system configuration using a wearable electronic device, such as a device that includes a heads-up display (HUD) to allow a user easily configure and test devices remotely and at convenience. 

As to claim 8, Hisano teaches the sensor according to claim 7, wherein the processor is configured with the program to perform operations further comprising operation as a setting changing unit configured to change a setting of the sensor-side test metadata or the application-side test metadata, such that the sensor-side test metadata or the application-side test metadata is targeted for matching (“...<Example of Registration/Update Process of Metadata DB>... In each mode described above, in the case where the change of the metadata of the sensor or the application occurs, a registration/update process of the metadata DB in the sensor network server is required. It is necessary to execute the registration/update process such that a reduction in the efficiency of the function of circulation of the sensing data based on the metadata matching is minimized. There is a method in which, when the sensor or the application transmits the data (the event notice or the metadata) to the sensor network server, an access mode flag for differentiating between the access modes is transmitted together. Hereinbelow, the procedures thereof are described...(In Case where Sensor Side Metadata is Newly Registered/Updated)...In this case, the "sensor side metadata-driven type access mode" is designated by the flag...The sensor network server having received the data registers the metadata in the sensor side metadata DB, and transmits a message indicating that the execution of the "sensor side event-driven type access mode" is allowed thereafter to the sensor network adaptor...(In Case where Application Side Metadata is Newly Registered/Updated)...In this case, the "application side metadata-driven type access mode" is designated by the flag. The sensor network server having received the data registers the metadata in the application side metadata DB, and transmits a message indicating that the execution of the "application side event-driven .  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-16 have been considered but are moot because the new ground of rejection does rely on additional reference for the teaching or matter specifically challenged in the argument.
As for the 112(f) observation, Applicants seems to be arguing that they are not invoking 35 U.S.C. 112(f) protection. If this is the case Applicants should amend/delete all occurrence of “configured to”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194